                                                                                                                                                                                                                           
EXHIBIT 10.2

AGREEMENT TO TERMINATE LEASES







 

THIS AGREEMENT (this "Agreement"), dated as of October 4, 2005, by and among
Markland Technologies, Inc., a Florida corporation (the "Company"), Technest
Holdings, Inc., a Nevada corporation ("Technest") and Southridge Holdings LLC
("Holdings").




W I T N E S S E T H  T H A T:




WHEREAS, the parties wish to terminate certain real estate leases with respect
to certain commercial office space located in Ridgefield, Connecticut (the
"Leases").




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties, intending to be
legally bound by this Agreement, agree as follows:




1.

Termination.  The Leases are hereby terminated as of the date of this Agreement.
 As consideration for early termination, the Company and Technest agree to (a)
pay Holdings $75,000 in cash and (b) issue to Holdings $125,000 in value of the
Company’s  restricted common stock, at four (4) cents per share (3,125,000
shares) upon execution of this Agreement in lieu of their existing obligations.
 Such restricted stock shall be included in a registration statement to be filed
by the Company on or before October 17, 2005.  Failure to have the registration
statement declared effective by November 30, 2005 shall require the Company to
pay damages in the amount of $2,500 per month, or pro-rata portion thereof, as
liquidated damages, to be paid out monthly at the beginning of the month to
Holdings until the date of effectiveness of such registration statement.
 Liquidated damages shall be payable in the Company’s restricted common stock at
the lesser of four (4) cents or the average of the closing bid prices for its
common stock for the five (5) days immediately preceding the due date.
 Restricted common stock representing the liquidated damages shall be included
in such registration statement.




      IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
as of the day and year first above written.




MARKLAND TECHNOLOGIES, INC.

 

By: /s/ Robert Tarini____________

    Title: Chief Executive Officer

 




SOUTHRIDGE HOLDINGS LLC

 

By: /s/ Stephen Hicks____________

 




TECHNEST HOLDINGS, INC.




By: /s/ Robert Tarini____________

    Title: Chief Executive Officer